DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the information disclosure statement of November 11, 2019, the non-patent literature documents that lacked a complete date (both Month and Year) were not considered.  See 37 CFR 1.98(b)(5) and MPEP 609.04(a)I.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical system converting the input light, which is provided from the laser generator, into an output light including a plurality of pattern lights” in claim 1.  The word “system” is a generic placeholder followed by the functional language “converting the input light, which is provided from the laser generator, into an output light including a plurality of pattern lights” that does not recite sufficient structure to perform the function.  It is considered that the functional equivalents of the optical system is a combination of a beam splitter such as a diffraction optical element (DOE) , a condenser and a first processing part (element 230) configured to convert the lights to parallel light.  Another embodiment of the optical system comprises a plurality of beam splitters, a plurality of mirrors and at least one phase retarder such as a quarter wave plate and a polarizing beam splitter. Another such limitation is a “light dividing part configured to divide light that is incident thereto into the divided lights” in claim 3.  The word “part” is a generic placeholder followed by a functional phrase “configured to divide light that is incident thereto into the divided lights” that does not recite sufficient structure to perform the function.  It is considered that the light dividing part can be a diffraction optical element or a polarizing beam splitter.  Another such limitation is “a light condensing part disposed behind the light dividing part on an optical path and configured to condense the divided lights” in claim 3.  An embodiment disclosed is a lens.  Another such limitation in claim 6 is “a first processing part disposed behind the light condensing part on the optical path and configured to convert each of the condensed lights to a parallel light.  The word “part” is a generic placeholder followed by a functional phrase “disposed behind the light condensing part on the optical path and configured to convert each of the condensed lights to a parallel light” that does not recite sufficient structure to perform the function.  The embodiment disclosed of the first processing part is not disclosed.  Another such limitation in claim 7 is “a second processing part(sic) disposed behind the light condensing part on the optical path and configured to change a shape and size of the lights that are condensed by the light condensing part”.  The word “part” is a generic placeholder followed by the functional phrase of “disposed behind the light condensing part on the optical path and configured to change a shape and size of the lights that are condensed by the light condensing part” that does not recite sufficient structure to perform the function.  An embodiment of the “second processing part” is not disclosed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7 on line 2 the word “part” is misspelled as “par”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  While it is noted that the instant specification discloses in paragraph 139  the step of “preparation” it is considered that is not enabling for all possible types of “preparation” as recited in claim 18.  The factors for determining whether undue experimentation is present are set forth in In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and include: (A) The breadth of the claims; (B) the nature of the invention; (C) The state of the prior art; (D) the level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  It is considered that regarding (A) the word “preparing” is very broad and regarding (F) applicant has not provided support for all possible methods of “preparing”. Claims 19 and 20 are rejected solely because they depend from claim 18.
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See the paragraph below.

Claim limitation in claim 6 of “optical system further comprises a first processing part disposed behind the light condensing part on the optical path and configured to convert each of the condensed lights to a parallel light” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure in the specification of the optical element configured to convert each of the condensed lights to a parallel light”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Similarly in claim 7 the claim limitation of “a second processing part(sic) disposed behind the light condensing part on the optical path and configured to change a shape and size of the lights that are condensed by the light condensing part” invokes 35 USC 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure in the specification of the optical element configured to change a shape and size of the lights that are condensed by the light condensing part.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7 it is confusing to refer to “a second processing part (sic)” when claim 7 does not depend upon any claim that refers to a “first processing part”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sabau et al. in U.S. Patent Application Publication No. 2016/0265570 in view of Hunt et al. in U.S. Patent Application Publication No. 2006/0237405 and Lee et al. in U.S. Patent Application Publication No. 2014/0076869.  Sabau et al.  discloses using constructive interference (see figures 4 and 5) for ablation (etching) of a laser nanostructured surface (see title) but does not disclose that the diameter of the patterned lights is less than the original size of the laser beam or a stage. Hunt et al. teaches forming nanoscale features (< 20nm) that would be less than the wavelength of the laser beam and thus less than a wavelength of a laser beam (meeting claim 2).  Lee et al. teaches using a stage (element 300, see paragraph 36) for supporting a target (element 3, considered to be a target object).  It would have been obvious to adapt Sabau et al. in view of Hunt et al. and Lee et al. to provide this to form small nanoscale features on a target that is supported by a stage.  Regarding claims 3,4 and 5, Sabau et al. discloses an embodiment using a diffractive beam splitter (see figure 3 and paragraph 56) followed by convex lenses (unidentified, see paragraph 56).  Regarding claim 17, Sabau et al. discloses dividing a input laser beam into a plurality of laser beams by a diffractive beam splitter, mixing the laser beams to form an output light via constructive interference (see figures 4 and 5) to etch the laser beam to form nanoscale features but does not disclose that the diameter of the patterned lights is less than the original size of the laser beam or a preparing a target substrate.  Hunt et al. teaches forming nanoscale features (< 20nm) that would be less than the wavelength of the laser beam and thus less than a diameter of the original laser beam.  Lee is considered to inherently teach preparing a target substrate by placing the substrate onto a stage. It would have been obvious to adapt Sabau et al. in view of Hunt et al. and Lee to provide this to etch a workpiece to create small features. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sabau et al. in view of Hunt et al. and Lee et al. as applied to claim 18, and further in view of Ishi et al. in Japan Patent No. 2002-280,322.  Ishi et al. teach using a polarizing beam splitter (element 2).  It would have been obvious to adapt Sabau et al. in view of Hunt et al., Lee et al. and Ishi et al. to provide this as a 
Allowable Subject Matter
Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 6 is allowable over the prior art of record if placed into independent form(including the limitations of claims 1,2 and 3) but has been rejected under 37 CFR 112(a).  Claim 7 is allowable over the prior art of record if placed into independent form (including the limitations of claims 1,2 and 3) but has been rejected under  37 CFR 112(a) and 37 CFR 112(b).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
17.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761